ORDER
PER CURIAM.
Leon Nash appeals his convictions for assault in the fiurst degree, § 565.050, RSMo;1 and armed criminal action, § 571.015, RSMo, for which he was sentenced to a total of thirteen years imprisonment (consecutive terms of ten years for first degree assault and three years for armed criminal action).
For the reasons set forth in the memorandum provided to the parties, the judgment of conviction is affirmed. Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.